Per Curiam,
The decree, as corrected by the court below, showing balance of twelve hundred and nine dollars and eighty-two cents ($1,209.82) payable to Margaret L. Tobias, legatee under the will of Peter Starr, deceased, appears to be fully sustained by the facts properly found by the learned auditing judge. A careful consideration of the somewhat voluminous evidence has failed to convince us that there is any substantial error in either of his findings of fact, so far at least as they have any bearing on the matters in controversy. There is nothing in any of the twenty-four specifications of error to justify either reversal or modification of the decree; nor do we think that either of them requires discussion. It would be a useless waste of time to consider them in detail. Neither of them is sustained.
Decree affirmed and appeal dismissed at appellant’s costs.